Title: General Orders, 14 September 1780
From: Washington, George
To: 


                        

                            
                            Head Quarters Steenrapia Thursday Septemr 14th: 1780
                            Parole Massachusetts
                            Countersigns Putnam
                            Lincoln
                            Watchword Merit
                        
                        For the Day Tomorrow Brigadier General Huntington
                        Lieutenant Colonel Commandant Hubly
                        Lieutenant Colonel Mentges
                        Major Harwood
                        Brigade Major Moore
                        Colonel H. Jackson is appointed President of the General Court Martial vice Colonel Dayton ordered on
                            Command.
                    